UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1380


JEWEL D. HILL,

                 Plaintiff - Appellant,

          v.

NATIONWIDE MUTUAL INSURANCE COMPANY,       and   their    agents,
representatives, attorneys, et al,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00130-HEH)


Submitted:   July 19, 2012                 Decided:      July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jewel D. Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jewel   D.    Hill    appeals     the   district     court’s   orders

dismissing without prejudice her civil suit for damages relating

to an automobile accident and denying her motions to certify

constitutional      questions     to   the    United    States    and   Virginia

Attorneys General and for judicial recusal.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for   the   reasons      stated   by   the     district   court.        Hill   v.

Nationwide Mutual Ins. Co., No. 3:12-cv-00130-HEH (E.D. Va. Feb.

23 & Feb 24, 2012).        We deny Hill’s motions for a transcript at

Government expense and to certify questions to the United States

and Virginia Attorneys General.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        2